DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on June 25, 2021 is acknowledged.
	Claims 49-52 have been added.
	Claims 1-52 are pending.

	Upon further consideration, the previous Species Election Requirement set forth in the Office Action mailed on April 1, 2021 has been withdrawn.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Claims 1-52 are currently under consideration.

REASONS FOR ALLOWANCE
3.	The following is an Examiner's Statement of Reasons for Allowance: 

	The antibody was produced by immunizing rats with NIH3T3 fibbroblase co-expressing mutant human FcRn and mouse β2M (e.g. see lines 20-35 in page 43 of the specification as-filed). The claimed anti-FcRn antibody comprising heavy chain CDRs 1-3 of SEQ ID NOs: 1-3 and light chain CDRs 1-3 of SEQ ID NOs: 4-6 or SEQ ID NOs: 4, 7, and 6, respectively, is free of the prior art. As such, the insolated DNA molecule encoding the heavy chain and the light chain of the anti-FcRn antibody, cloning vector comprising the DNA, host cell comprising the 
Accordingly, the claims 1-52 are deemed allowable. 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHUN W DAHLE/Primary Examiner, Art Unit 1644